DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Claim Status
Claims 1-6 and 11-18 are currently pending. Claim 1 has been amended. Claims 7-10 are now cancelled. No new claims were added.
Specification
The new title submitted 7/23/2021 is acknowledged and accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al (US 2015/0015600 A1, hereafter Yang) in view of Ko (US 2013/0002118 A1-prior art of record).
Re Claim 1, Yang discloses in FIGS. 2 and 6 (with references to FIGS. 1 and 2) a display device comprising:
a first subpixel (red sub-pixel SPX of pixel 13; ¶ [0049] and [0093]) including a light-emitting layer (EML not shown of OLED of red sub-pixel SPX; ¶ [0093]-[0094]) of a first color (red; ¶ [0049] and [0093]);
a second subpixel (blue sub-pixel SPX of pixel 14; ¶ [0049] and [0093]) adjacent to the first subpixel (red sub-pixel SPX of pixel 13) in a row (horizontal) direction or a column (vertical) direction, the second subpixel (blue sub-pixel SPX of pixel 14) including a light-emitting layer (EML not shown of OLED of blue sub-pixel SPX; ¶ [0093]-[0094]) of a second color (blue; ¶ [0049] and [0093]); and
a third subpixel (green sub-pixel SPX of pixel 13; ¶ [0049] and [0093]) adjacent to the first subpixel (red sub-pixel SPX of pixel 13) and the second subpixel (blue sub-pixel SPX of pixel 14) in a diagonal (angled) direction, the third subpixel (green sub-pixel SPX 
the first subpixel (red sub-pixel SPX of pixel 13) to the third subpixel (green sub-pixel SPX of pixel 13) include light-emitting regions (emission areas of red/green/blue OLEDs; ¶ [0049] and [0093]-[0094]) that are geometrically similar to one another (rectangles), the light-emitting regions (emission areas of red/green/blue OLEDs) of the first subpixel (red sub-pixel SPX of pixel 13) to the third subpixel (green sub-pixel SPX of pixel 13) are different in size (FIG. 2; ¶ [0049]), and a light-emitting region (emission area of blue OLED) of one (blue sub-pixel SPX of pixel 14) of the first subpixel (red sub-pixel SPX of pixel 13) to the third subpixel (green sub-pixel SPX of pixel 13) is larger than (FIG. 2; ¶ [0049]) the light-emitting regions (emission areas of red/green OLEDs) of the remaining two (red and green sub-pixels SPX of pixel 13) of the first subpixel (red sub-pixel SPX of pixel 13) to the third subpixel (green sub-pixel SPX of pixel 13),
the display device further includes:
a fourth subpixel (red sub-pixel SPX R4 in inserted FIG. 2 below; ¶ [0049] and [0093]) including a light-emitting layer (EML not shown of OLED of red sub-pixel SPX; ¶ [0093]-[0094]) of the first color (red) and having the same shape (rectangular) as the first subpixel (red sub-pixel SPX of pixel 13);
a fifth subpixel (blue sub-pixel SPX B5 in inserted FIG. 2 below; ¶ [0049] and [0093]) including a light-emitting layer (EML not shown of OLED of blue sub-pixel SPX; ¶ [0093]-[0094]) of the second color (blue) and having the same shape (rectangular) as the second subpixel (blue sub-pixel SPX of pixel 14);

a plurality of data lines (D1-Dm; ¶ [0084] and [0092]), and
the first subpixel (red sub-pixel SPX of pixel 13/R1) and the fifth subpixel (blue sub-pixel SPX of pixel 14/B5) each emitting light in a different color (red and blue, respectively) are connected to a first data line (D1 in inserted FIG. 6 below; ¶ [0092]) of the plurality of data lines (D1-Dm), and the third subpixel (green sub-pixel SPX of pixel 13/G3) and the sixth subpixel (green sub-pixel SPX of pixel 13/G6) each emitting light in a same color (green) are connected to a second data line (D2 in inserted FIG. 6 below; ¶ [0092]) of the plurality of data lines (D1-Dm).

    PNG
    media_image1.png
    1007
    986
    media_image1.png
    Greyscale

For the record, the inserted figure (modified FIG. 2) represents corresponding subpixels to FIG. 7(a) of the instant application. More specifically, the modified figure depicts the limitations of a first subpixel (R1) of a first color (red); a second subpixel (B2) adjacent to the first subpixel (R1) in a row (horizontal) direction or a column (vertical) direction, of a second color (blue); and a third subpixel (G3) adjacent to the first subpixel (R1) and the second subpixel (B2) in a diagonal (angled) direction, of a third color (green), the second subpixel (B2) larger than the two of the first subpixel (R1) and the third subpixel (G3).

    PNG
    media_image2.png
    903
    830
    media_image2.png
    Greyscale

For the record, the inserted figure (modified FIG. 6) represents corresponding subpixels to FIG. 7(b) of the instant application. More specifically, the modified figure depicts the limitations of the first subpixel (red sub-pixel SPX of pixel 13/R1) and the fifth subpixel (blue sub-pixel SPX of pixel 14/B5) each emitting light in a different color (red and blue, respectively) are connected to a first data line (D1 in inserted FIG. 6 below; ¶ [0092]) of the plurality of data lines (D1-Dm), and the third subpixel (green sub-pixel SPX of pixel 13/G3) and the sixth subpixel (green sub-pixel SPX of pixel 13/G6) each emitting light in a same color (green) are connected to a second data line (D2 in inserted FIG. 6 below; ¶ [0092]) of the plurality of data lines (D1-Dm).
  
Yang fails to disclose the light-emitting regions (EMLs of OLEDs) of two of the first subpixel (red subpixel) to the third subpixel (green subpixel) are in the same size, and a light-emitting region (EML of OLED) of remaining one of the first subpixel (red subpixel) to the third subpixel (green subpixel) is larger than the light-emitting regions (EMLs of OLEDs) of the two of the first subpixel (red subpixel) to the third subpixel (green subpixel).

However,
Ko discloses in FIG. 5 (with references to FIGS. 1 and 2) a display device comprising:
a first subpixel (1; ¶ [0068]); a second subpixel (3’; ¶ [0068] and [0088]) adjacent to the first subpixel (1); and a third subpixel (2; ¶ [0068]) adjacent to the first subpixel (1) and the second subpixel (3’) in a diagonal (angled) direction, wherein the first subpixel (1) to the third subpixel (3) include light-emitting regions (551/552/553’; ¶ [0074] and [0101]) that are geometrically similar to one another (rectangles), the light-emitting regions (551/553’) of two (1/3’) of the first subpixel (1) to the third subpixel (3’) are in the 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Yang such that light-emitting regions (EMLs of OLEDs) of two of the first subpixel (red subpixel) to the third subpixel (green subpixel) are in the same size, and a light-emitting region (EML of OLED) of remaining one of the first subpixel (red subpixel) to the third subpixel (green subpixel) is larger than the light-emitting regions (EMLs of OLEDs) of the two of the first subpixel (red subpixel) to the third subpixel (green subpixel), as disclosed by Ko, in order to increase the display lifespan by increasing emission area aperture ratios, and also provide an organic light emitting display device capable of reducing or preventing image quality degradation (Ko; ¶ [0008]-[0009]). 

Re claim 2, Yang and Ko discloses the display device according to claim 1, wherein each of the light-emitting regions (EMLs of OLEDs) of the first subpixel (red subpixel) to the third subpixel (green subpixel) has a square shape (Ko; ¶ [0103]) in which one (vertical or horizontal) of two diagonal (normal) lines is parallel to (in-line with) the row (horizontal) direction and the other one is parallel to (in-line with) the column (vertical) direction.



Re claim 4, Yang and Ko discloses the display device according to claim 1, wherein a triangle obtained by connecting a centroid of the light-emitting region of the first subpixel, a centroid of the light-emitting region of the second subpixel, and a centroid of the light-emitting region of the third subpixel is an isosceles triangle having a bottom line being a line connecting the centroid of the light-emitting region of the first subpixel and the centroid of the light-emitting region of the second subpixel (triangle formed by connecting centers of 1st/2nd/3rd subpixels with straight lines).

Re claim 5, Yang discloses the display device according to claim 4, but fails to disclose wherein a ratio of the bottom line and a height of the isosceles triangle is 4:3.
However, Ko discloses in FIGS. 3, 4 and 6 arranging the subpixels (1/2/3’) with different separations (d1/d2; ¶ [0082]-[0086] and [0096]-[0102]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the spacing between the three subpixels through routine experimentation (see MPEP § 2144.05) such a ratio of the bottom line and a height of the isosceles triangle is 4:3 leading to improved image quality, increased lifespan of the sub-pixels, aperture ratio improvement, and increased 

Re claim 6, Yang and Ko discloses the display device according to claim 1, wherein the first subpixel (R1), the second subpixel (B2), and the third subpixel (G3) are connected to the same scanning line (S1 in inserted FIG. 6 above; ¶ [0092]).

Re claim 11, Yang and Ko discloses the display device according to claim 1, comprising: a first pixel (left half of FIG. 2) including the first subpixel (R1), the second subpixel (B2), and the third subpixel (G3); and a second pixel (right half of FIG. 2) adjacent to the first pixel (left half of FIG. 2) in the row direction (horizontally), wherein a subpixel (red) being included in the second pixel (right half of FIG. 2) and having the same shape (rectangular) as the third subpixel (G3), the first subpixel (R1), and the second subpixel (B2) are arrayed in the row direction (horizontally), and a subpixel (green) being included in the second pixel (right half of FIG. 2) and having the same shape (rectangular) as the first subpixel (R1), a subpixel (blue) being included in the second pixel (right half of FIG. 2) and having the same shape (rectangular) as the second subpixel (B2), and the third subpixel (G3) are arrayed in the row direction (horizontally).

Re claim 12, Yang and Ko discloses the display device according to claim 9, wherein each of the plurality of data lines (D1-Dm) has a linear (straight) shape extending in the column direction (vertically in inserted FIG. 6 above).


Re claim 16, Yang and Ko discloses the display device according to claim 14, wherein one of the first color and the third color is red (of R1 green subpixel; ¶ [0049] and [0093]), the other one of the first color and the third color is green (of G3 green subpixel; ¶ [0049] and [0069]), and the second color is blue (of B2 blue subpixel; ¶ [0049] and [0069]).

Re claim 17, Yang and Ko discloses the display device according to claim 1, wherein the light-emitting layer (Ko: 53) is an organic EL layer (Ko: ¶ [0053] and [0063]) as part of the increased lifespan displays discussed for claim 1.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Ko as applied to claim 1 above, and further in view of LIU et al (US 2016/0240590 A1, hereafter Liu).
Re claim 18, Yang and Ko discloses the display device according to claim 1, wherein the light-emitting layer (Ko: 53) is an organic layer (Ko: ¶ [0053]), but fails to disclose the light-emitting layer is a quantum dot layer.

Liu discloses in FIGS. 1 and 2 a display device comprising: a light-emitting layer (61; ¶ [0049]), the light-emitting layer (61) is a quantum dot layer (¶ [0049]-[0050]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Yang and Ko to include a quantum dot light-emitting layer, as disclosed by Liu to improve display stability, lifetime and emission efficiency of the display (Liu; Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892